Exhibit 10.2

PATTERN ENERGY GROUP INC.

2013 EQUITY INCENTIVE AWARD PLAN

DEFERRED RESTRICTED STOCK UNIT GRANT NOTICE

Pattern Energy Group Inc., a Delaware corporation (the “Company”), pursuant to
its 2013 Equity Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (“Participant”) the number of Deferred
Restricted Stock Units (the “DRSUs”) set forth below. The DRSUs are subject to
the terms and conditions set forth in, this Deferred Restricted Stock Unit Grant
Notice (the “Grant Notice”) and the Deferred Restricted Stock Unit Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in the Grant Notice and
the Agreement.

 

Participant:

   Independent Director A

Grant Date:

  

Total Number of DRSUs:

   XXX

Type of Shares Issuable:

   Class A Common Stock of Pattern Energy Group Inc.

Vesting Schedule:

  

By his or her signature, and the Company’s signature below, Participant agrees
to be bound by the terms and conditions of the Plan, the Agreement and the Grant
Notice. Participant has reviewed the Agreement, the Plan and the Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Grant Notice and fully understands all provisions of the Grant
Notice, the Agreement and the Plan. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Grant Notice or the
Agreement.

 

PATTERN ENERGY GROUP INC.

     PARTICIPANT

By:

  

 

     By:   

 

Print Name:

  

 

     Print Name:   

 

Title:

  

 

                Address:   

 

          

 



--------------------------------------------------------------------------------

EXHIBIT A

TO DEFERRED RESTRICTED STOCK UNIT GRANT NOTICE

DEFERRED RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of DRSUs set forth in the Grant Notice and
this Agreement.

ARTICLE I.

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.

1.2 Incorporation of Terms of Plan. The DRSUs and the shares of Class A Common
Stock (“Stock”) to be issued to Participant (the “Shares”) are subject to the
terms and conditions set forth in this Agreement and the Plan, which is
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control.

ARTICLE II.

AWARD OF DEFERRED RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENTS

2.1 Award of DRSUs and Dividend Equivalents.

(a) In consideration of Participant’s past and/or continued employment with or
service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the grant date set forth in the Grant Notice (the
“Grant Date”), the Company has granted to Participant the number of DRSUs set
forth in the Grant Notice, upon the terms and conditions set forth in the Grant
Notice, the Plan and this Agreement, subject to adjustments as provided in
Section 12.2 of the Plan. Each DRSU represents the right to receive one Share at
the times and subject to the conditions set forth herein. However, unless and
until the DRSUs have vested, Participant will have no right to the payment of
any Shares subject thereto. Prior to the actual delivery of any Shares, the
DRSUs will represent an unsecured obligation of the Company, payable only from
the general assets of the Company.

(b) The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each DRSU granted pursuant to the Grant Notice for all ordinary
cash dividends which are paid to all or substantially all holders of the
outstanding shares of Stock between the Grant Date and the Settlement Date (as
defined below) or the date on which the DRSU is forfeited or expires. The
Dividend Equivalents for each DRSU shall be equal to the amount of cash which is
paid as a dividend on one share of Stock. All such Dividend Equivalents shall be
credited to Participant and be deemed to be reinvested in additional DRSUs as of
the date of payment of any such dividend based on the Fair Market Value of a
share of Stock on such date, and any Dividend Equivalent which is not sufficient
to credit an additional whole DSRU shall be carried forward to the next date of
payment of dividends. Each additional DRSU which results from such deemed
reinvestment of Dividend Equivalents granted hereunder shall be subject to the
same vesting, settlement, adjustment and other provisions which apply to the
underlying DRSU to which such additional DRSU relates and shall be considered
“DRSUs” for purposes of the restrictions and terms set forth in this Agreement.

 

A-1



--------------------------------------------------------------------------------

2.2 Vesting of DRSUs and Dividend Equivalents.

(a) Subject to Participant’s continued employment with or service to the Company
or a Subsidiary on each applicable vesting date and subject to the terms of this
Agreement, the DRSUs shall vest in such amounts and at such times as are set
forth in the Grant Notice. Each additional DRSU which results from deemed
reinvestments of Dividend Equivalents pursuant to Section 2.1(b) hereof shall
vest whenever the underlying DRSU to which such additional DRSU relates vests.

(b) In the event Participant incurs a Termination of Service, except as may be
otherwise provided by the Administrator or as set forth in a written agreement
between Participant and the Company, Participant shall immediately forfeit any
and all DRSUs and Dividend Equivalents granted under this Agreement which have
not vested or do not vest on or prior to the date on which such Termination of
Service occurs, and Participant’s rights in any such DRSUs and Dividend
Equivalents which are not so vested shall lapse and expire.

2.3 Settlement of DRSUs Into Shares.

(a) Participant’s DRSUs shall be settled in Shares (either in book-entry form or
otherwise) on, or as soon as administratively practicable following (but in any
event within 30 days following), the Settlement Date (as defined below). The
“Settlement Date” shall be the next January 1 (or if such date is not a business
day, on the subsequent business day) following the date of Participant’s
Termination of Service. Notwithstanding the foregoing, the Company may delay a
distribution in settlement of DRSUs if it reasonably determines that such
distribution will violate Federal securities laws or any other Applicable Law,
provided that such distribution shall be made at the earliest date at which the
Company reasonably determines that the making of such distribution will not
cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii), and provided further that no payment or distribution
shall be delayed under this Section 2.3(a) if such delay will result in a
violation of Section 409A of the Code.

(b) All distributions shall be made by the Company in the form of whole Shares,
and any fractional share shall be distributed in cash in an amount equal to the
value of such fractional share determined based on the Fair Market Value as of
the date immediately preceding the date of such distribution.

2.4 Conditions to Issuance of Certificates. The Company shall not be required to
issue or deliver any certificate or certificates for any Shares prior to the
fulfillment of all of the following conditions: (A) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (B) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable,
and (C) the obtaining of any approval or other clearance from any state or
federal governmental agency that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable.

2.5 Tax Withholding. Notwithstanding any other provision of this Agreement:

(a) The Company and its Subsidiaries have the authority to deduct or withhold,
or require Participant to remit to the Company or the applicable Subsidiary, an
amount sufficient to satisfy applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this Agreement.
The Company and its Subsidiaries may withhold or Participant may make such
payment in one or more of the forms specified below:

(i) by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises;

 

A-2



--------------------------------------------------------------------------------

(ii) by the deduction of such amount from other compensation payable to
Participant;

(iii) with respect to any withholding taxes arising in connection with the
vesting and/or settlement of the DRSUs, with the consent of the Administrator,
by requesting that the Company and its Subsidiaries withhold a net number of
vested Shares otherwise issuable pursuant to the DRSUs having a then current
Fair Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Subsidiaries based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes;

(iv) with respect to any withholding taxes arising in connection with the
vesting and/or settlement of the DRSUs, with the consent of the Administrator,
by tendering to the Company vested shares of Stock having a then current Fair
Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Subsidiaries based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes;

(v) with respect to any withholding taxes arising in connection with the vesting
and/or settlement of the DRSUs, through the delivery of a notice that
Participant has placed a market sell order with a broker acceptable to the
Company with respect to Shares then issuable pursuant to the DRSUs and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company or the Subsidiary with respect to which the withholding
obligation arises in satisfaction of such withholding taxes; provided that
payment of such proceeds is then made to the Company or the applicable
Subsidiary at such time as may be required by the Administrator, but in any
event not later than the settlement of such sale; or

(vi) in any combination of the foregoing.

(b) With respect to any withholding taxes arising in connection with the DRSUs,
in the event Participant fails to provide timely payment of all sums required
pursuant to Section 2.5(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 2.5(a)(ii) or Section 2.5(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing Shares issuable pursuant to
the DRSUs to Participant or his or her legal representative unless and until
Participant or his or her legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state, local and foreign taxes
applicable with respect to the taxable income of Participant resulting from the
vesting and/or settlement of the DRSUs or any other taxable event related to the
DRSUs.

(c) In the event any tax withholding obligation arising in connection with the
DRSUs will be satisfied under Section 2.5(a)(iii), then the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of shares of Stock from
those Shares that are then issuable pursuant to the DRSUs as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation and to remit the proceeds of such sale to the Company
or the Subsidiary with respect to which the

 

A-3



--------------------------------------------------------------------------------

withholding obligation arises. Participant’s acceptance of this Award
constitutes Participant’s instruction and authorization to the Company and such
brokerage firm to complete the transactions described in this Section 2.5(c),
including the transactions described in the previous sentence, as applicable.

(d) Participant is ultimately liable and responsible for all taxes owed in
connection with the DRSUs, regardless of any action the Company or any
Subsidiary takes with respect to any tax withholding obligations that arise in
connection with the DRSUs. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or settlement of the DRSUs or the
subsequent sale of the Shares. The Company and the Subsidiaries do not commit
and are under no obligation to structure this Award to reduce or eliminate
Participant’s tax liability.

2.6 Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book-entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). Except as otherwise provided herein, after
such issuance, recordation and delivery, Participant will have all the rights of
a stockholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.

ARTICLE III.

OTHER PROVISIONS

3.1 Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.

3.2 DRSUs Not Transferable. The DRSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the DRSUs have been issued,
and all restrictions applicable to such Shares have lapsed. No DRSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

3.3 Adjustments. Participant acknowledges that the DRSUs are subject to
adjustment, modification and termination in certain events as provided in this
Agreement and Section 12.2 of the Plan.

3.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address

 

A-4



--------------------------------------------------------------------------------

reflected on the Company’s records. By a notice given pursuant to this Section
3.4, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

3.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.6 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.7 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Law, including, without limitation, the provisions of the
Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the DRSUs are granted, only in
such a manner as to conform to Applicable Law. To the extent permitted by
Applicable Law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to Applicable Law.

3.8 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the DRSUs in any material way without the prior written consent
of Participant.

3.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

3.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the DRSUs (including DRSUs which result from the
deemed reinvestment of Dividend Equivalents), the Dividend Equivalents, the
Grant Notice and this Agreement shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by Applicable Law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

3.11 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

 

A-5



--------------------------------------------------------------------------------

3.12 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

3.13 Section 409A. To the extent this Award constitutes “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”), this Award is
intended to comply with Section 409A. For purposes of this Agreement,
“Termination of Service” or similar terms shall mean a “separation from service”
as defined under Section 409A. If on the date of Participant’s Termination of
Service, Participant is a “specified employee” (as determined in accordance with
Section 409A(a)(2)(B)(i) of the Code and the final regulations thereunder), then
to the extent required under Section 409A of the Code, no Shares shall be issued
hereunder before the date which follows 6 months after the date of such
separation or earlier in the event of Participant’s death or a Change in Control
(as defined in the Plan but only if such event is a “change in control event” as
defined in Section 409A). If, following the date of Participant’s Termination of
Service but prior to the Settlement Date, a Change in Control (as defined in the
Plan but only if such event is a “change in control event” as defined in
Section 409A) occurs, the Shares shall be issued upon such Change in Control.
The Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify Participant or any other person for failure
to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for this Award either
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

3.14 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

3.15 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Award.

3.16 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

3.17 Lock-Up. The Participant shall agree, if so requested by the Company and
any underwriter in connection with any public offering of securities of the
Company, not to directly or indirectly offer, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of or otherwise dispose of or transfer
any shares of Common Stock held by him or her for such period, not to exceed one
hundred eighty (180) days following the effective date of the relevant
registration statement filed under the Securities Act in connection with such
public offering, as such underwriter shall specify reasonably and in good faith.
The Company may impose stop-transfer instructions with respect to securities
subject to the foregoing restrictions until the end of such 180-day period.

 

A-6



--------------------------------------------------------------------------------

3.18 Broker-Assisted Sales. In the event of any broker-assisted sale of shares
of Stock in connection with the payment of withholding taxes as provided in
Section 2.5(a)(iii) or Section 2.5(a)(v): (A) any shares of Stock to be sold
through a broker-assisted sale will be sold on the day the tax withholding
obligation arises or as soon thereafter as practicable; (B) such shares of Stock
may be sold as part of a block trade with other participants in the Plan in
which all participants receive an average price; (C) Participant will be
responsible for all broker’s fees and other costs of sale, and Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale; (D) to the extent the proceeds
of such sale exceed the applicable tax withholding obligation, the Company
agrees to pay such excess in cash to Participant as soon as reasonably
practicable; (E) Participant acknowledges that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the applicable
tax withholding obligation; and (F) in the event the proceeds of such sale are
insufficient to satisfy the applicable tax withholding obligation, Participant
agrees to pay immediately upon demand to the Company or its Subsidiary with
respect to which the withholding obligation arises an amount in cash sufficient
to satisfy any remaining portion of the Company’s or the applicable Subsidiary’s
withholding obligation.

*            *             *

 

A-7